Citation Nr: 0618070	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-30 809	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an increased rating for a left knee 
disability, status-post total knee replacement, currently 
rated as 30 percent disabling.

2. Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1960 to December 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. The veteran had a hearing before the Board 
in April 2005 and the transcript is of record.

The case was brought before the Board in July 2005, at which 
time it was remanded for complete compliance with the 
Veterans' Claims and Assistance Act (VCAA) and to allow the 
Agency of Original Jurisdiction (AOJ) to further assist the 
veteran in the development of his claims, to include 
obtaining relevant medical records and affording him a new VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal. 


FINDINGS OF FACT

1. The veteran's left knee disability, status-post total knee 
replacement, is manifested by chronic complaints of pain and 
weakness, frequent falls, and some instability, which is 
evidenced by a bone scan. 

2. The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining substantially 
gainful employment. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 60 percent, but no 
more, have been met for a total left knee replacement. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, DC 5055 
(2005).

2. The criteria for entitlement to a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. §  
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Increased Rating (Left Knee)

The veteran underwent total knee replacement surgery on his 
left knee in April 2002. He was awarded a temporary 100 
percent disability rating from that time to June 2003 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055. 
Thereafter, his disability was rated as 30 percent disabling. 
The veteran claims entitlement to a higher rating alleging 
that his knee still causes him constant pain and frequent 
falls due to knee instability. 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disabilities in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

The veteran's left knee disability is rated under Diagnostic 
Code 5055 for knee replacement (prosthesis). See 38 C.F.R. § 
4.71a, DC 5055. DC 5055 allows for a rating of 100 percent 
for 1 year following implantation of prosthesis. Thereafter, 
the code provides for a minimum rating of 30 percent. A 60 
percent rating is warranted where there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.

Since the filing of his claim in April 2003, the medical 
records consistently show the veteran's complaints of severe 
left knee pain and instability, resulting in frequent falls. 
The veteran consistently expressed discontent with the 
results of his surgery, specifically stating that he 
"never" has had full relief of pain and his knee constantly 
"gives out" on him. 

Although the symptoms have been consistent, the treating 
physicians' assessments have not. Treatment records from 2003 
and 2004 note the veteran's complaints, but find no 
significant abnormalities during examination or by x-ray. 

Specifically VA examiners in May and June 2003 both found 
some limitation in left knee flexion (80 degrees and 90 
degrees respectively), but found no objective evidence of 
knee instability. Respective x-rays completed on those dates 
also found no significant abnormalities and, significantly, 
no evidence of loosening of the prosthesis. Both examiners 
conclude, however, that the veteran's left knee is swollen 
and larger than the right, that the veteran is unable to 
stand or sit for prolonged periods of time. 

Similarly, in 2004, VA treatment records and x-ray reports 
show some limitation of left knee flexion (ranging from 80 to 
110 degrees) and some swelling, but no objective evidence of 
any instability or other abnormality of the prosthesis. In 
October 2004, the veteran sought treatment after falling in 
his bathroom and fracturing his ribs. He alleged that the 
fall was a result of his left knee "giving out." The PA at 
that time, however, concluded as follows: "I do not feel 
that the knee component is the cause of his falls at this 
point even though the patient does feel that the knee is 
unstable." Although indicating the veteran's pattern of 
recurrent falls and complaints of continued pain and 
instability, no alternative explanation was proffered. 

The more recent medical records, from June 2005 to August 
2005, alternatively, do show objective evidence of some 
loosening of the prosthesis. Specifically, although x-ray 
findings were negative for any structural abnormalities of 
the left knee, a June 2005 bone scan revealed some evidence 
of loosening, responsible for the veteran's instability. 
Indeed a July 2005 examiner recommended surgery, which was 
later ruled out due to the veteran's medical history. Most 
recently, the veteran underwent a VA examination in August 
2005, after his case was discussed at an indications 
conference. The examiner resolved that the "[veteran's 
prosthesis] has become insufficient and now the knee is 
unstable." The examiner also noted the veteran's increased 
limitation of flexion (40 degrees) upon repetition and 
inability to stand or sit for prolonged times. 

The Board notes the vast difference in medical opinions from 
2003 and 2004 versus 2005. The veteran's complaints, however, 
have been consistent throughout. That is, the veteran 
repeatedly sought treatment for severe left knee pain and 
recurrent falls due to left knee instability. Although x-rays 
have been consistently negative for any structural 
abnormality, the June 2005 bone scan shows some evidence of 
prosthesis loosening responsible for the veteran's knee 
instability, which was further confirmed by the August 2005 
VA examiner's opinion. In light of the most recent evidence, 
and resolving all doubt in the veteran's favor, the Board 
concludes a rating of 60 percent is warranted.

No higher rating under a different diagnostic code can be 
applied. The Board notes that DC 5055 also allows for a 
rating greater than 30 percent where the veteran's residuals 
consist of intermediate degrees of residual weakness, pain or 
limitation of motion and is warranted under diagnostic codes 
5256 (anklyosis of the knee), 5261 (limitation of extension), 
or 5262 (impairment of the tibia and fibula) by analogy. 

Although the veteran's knee has exhibited some limitation of 
flexion, no examiner has noted a limitation of extension of 
the left knee. The veteran's left knee disability, moreover, 
is not manifested by nonunion or malunion of the tibia and 
fibula. Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The veteran is able to move 
his left knee, albeit with some limitation, so it is clearly 
not ankylosed.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign a 
rating greater than 60 percent for the veteran's left knee 
disability.

TDIU

Essentially, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities, mainly his left knee disability. He 
is service-connected for a splenectomy, with a 30 percent 
rating, as well as for a status-post total left knee 
replacement, now rated as 60 percent disabling.  His combined 
rating is 70 percent. See 38 C.F.R. § 4.25.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).  Therefore, the 
veteran meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), and the only 
remaining question in this case is whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the above 
percentages for service-connected disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a).  There is medical evidence of record showing that 
the veteran has other disabling conditions, especially 
nonservice-connected cirrhosis of the liver. However, these 
have not been taken into account by the Board in evaluating 
his individual unemployability status.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran has completed one year of college education. He 
currently owns a bar, which he operates with his wife. He 
claims that he is only able to work 2 to 3 hours a day, and 
relies on his wife or hired help to operate the bar in his 
absence. Aside from his business, the veteran claims he has 
looked for other work to no avail. He alleges that his left 
knee disability causes pain, swelling, recurrent falls, and 
he cannot stand or sit for prolonged time periods.

Although the veteran maintains that his service-connected 
conditions render him unemployable, the preponderance of the 
evidence is against such a conclusion.  First, it must be 
noted that despite his complaints, the veteran has continued 
maintaining his own business. He still works a few hours 
every day in some capacity, and is involved in the overall 
management of the business. The veteran did testify as to his 
past position in marketing from 1995 to 2000, which he 
allegedly had to quit due to prolonged standing. Clearly, 
however, the veteran found an alternative source of 
employment. 

Second, there are no persuasive medical opinions of record 
indicating that the veteran is totally disabled or 
unemployable due to his service-connected conditions or that 
he is incapable of doing any type of productive work. Indeed, 
an October 2004 treatment record specifically attributes the 
veteran's unemployability to "chronic liver disease," a 
non-service connected disability. 

In regard to his service-connected disabilities, medical 
professionals have only concluded that the veteran is limited 
in his abilities. Most recently, an August 2005 VA examiner 
opined as follows:

Objectively, in the labor market there is industrial 
impairment in that [the veteran] is unable to perfect any 
labor requiring prolonged use of the left lower 
extremity. He is able to sit at a job for about 1 [hour] 
after which he requires change in position. The knee 
condition alone renders him unable to work in those 
capacities as stated. 

The examiner clearly outlines limitations in the veteran's 
employability, but does not opine that the veteran is totally 
unemployable due to his service-connected disabilities. In 
fact, the evidence is to the contrary. The veteran maintains 
a bar with his wife and contributes at least 2 to 3 hours a 
day working the bar and maintaining the computer records. 

Although the veteran's service-connected left knee disability 
clearly affects his ability to perform extensive manual 
labor, the evidence does not indicate that he is unable to 
perform light or medium duty work, or some other type of 
substantially gainful employment. There is no medical opinion 
that he is physically incapable of performing sedentary work. 

Although the veteran's service-connected conditions are 
severe and, as such, limit his occupational opportunities, 
they are not shown to be of such severity as to preclude 
gainful employment.  In Van Hoose, the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  

Van Hoose, 4 Vet. App. at 363 (citation omitted).  In this 
case, as in Van Hoose, there simply is no evidence of unusual 
or exceptional circumstances to warrant a total disability 
rating based on the veteran's service-connected disabilities 
alone.  

Accordingly, given the evidence of record, the Board finds 
that the veteran's service-connected conditions alone do not 
result in marked interference with employment.  See 38 C.F.R. 
§ 3.321(b)(1).  In the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned disability evaluation of 70 percent, the 
preponderance of the evidence is against the veteran's claim 
that he is precluded from securing substantially gainful 
employment solely by reason of his service-connected 
disabilities or that he is incapable of performing the 
physical acts required by employment due solely to his 
service-connected disabilities, even when his disabilities 
are assessed in the context of subjective factors such as his 
occupational background and level of education.  Therefore, a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted in this case.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by letters sent 
to the claimant in June 2003 and August 2005.  Those letters 
advised the claimant of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The August 2005 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The claimant has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim(s), and has in 
fact provided additional arguments at every stage. 

Since the Board is granting a 60 percent disability rating 
for the veteran's left knee disability from the date of the 
veteran's claim, there is no question as to an effective date 
to be assigned, and no further notice is needed. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
Similarly, since the Board has concluded that the 
preponderance of the evidence is against the claim for TDIU, 
any questions as to the effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman, supra.

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in for the issue of TDIU. As for the increased rating 
claim, the case was previously remanded to assure total VCAA 
compliance. Although the August 2005 letter was sent after 
the initial adjudication, the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claim was readjudicated and an additional SSOC was provided 
to the veteran in November 2005.  Not only has the veteran 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file. The claimant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The claimant was afforded medical examination in June 2003 
and again in August 2005 to obtain an opinion as to whether 
his service-connected conditions render him totally 
unemployable. Further examination or opinion is not needed on 
this issue because, at a minimum, there is no persuasive and 
competent evidence that the veteran's unemployability may be 
associated with his service-connected conditions.  This is 
discussed in more detail above.  

In regard to increased rating claims, the duty to assist 
dictates that where the evidence of record does not reflect 
the current state of the veteran's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2005).

The RO most recently provided the veteran an appropriate VA 
examination in August 2005 in accordance with the Board's 
July 2005 remand instructions. There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's left knee since he was last 
examined. The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2005 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to an increased rating of 60 percent for a left 
knee disability, status-post total knee replacement is 
granted, subject to the laws and regulations controlling the 
award of monetary benefits.

Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


